t c memo united_states tax_court james n gaunt and lillian gaunt petitioners v commissioner of internal revenue respondent docket no 17513-15l filed date wayne j king for petitioners scott a hovey and jacob russin for respondent memorandum findings_of_fact and opinion lauber judge the posture of this collection_due_process cdp case is somewhat unusual petitioners have conceded that the internal_revenue_service irs or respondent did not abuse its discretion in sustaining a notice_of_intent_to_levy relating to their and tax years instead they dispute only the liabilities underlying the levy notice which resulted from a notice of defici- ency issued to them in respondent has conceded that petitioners never received that notice_of_deficiency and that they properly challenged their underlying liabilities at their cdp hearing and in their petition see sec_6330 rule b sec_301_6330-1 q a-f3 proced admin regs we therefore consider petitioners’ underlying liabilities on the merits after concessions described below the issues for decision are whether pe- titioners may deduct certain expenses reported on schedule c profit or loss from business of their return a theft_loss reported on their return for and net operating losses nols reported on their returns for and we will generally sustain respondent’s determinations findings_of_fact the parties filed two stipulations of fact with attached exhibits that are in- corporated by this reference petitioners resided in california when they timely petitioned this court during the years in issue james gaunt petitioner was the sole_proprietor of all american pool and spa aaps aaps built in-ground pools and to a lesser extent spas most of its clients were homeowners in los angeles petitioner’ sec_1all statutory references are to the internal_revenue_code code in effect during the years in issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar role at aaps was that of a general contractor he would negotiate a fee for a project then hire and supervise subcontractors to perform whatever tasks were re- quired these subcontractors included excavators steelworkers electricians ce- ment masons tilers and landscapers in most instances aaps paid the subcon- tractors by check petitioner’s son david owned a plumbing company called david gaunt pool services dgps dgps designed plumbing systems for pools and often worked on the same projects as aaps dgps was not a subcontractor to aaps and negotiated its fee directly with customers but this arrangement was compli- cated by the fact that david lacked a general contractor’s license petitioner who had the required license sometimes agreed to accept payments on his son’s behalf he deposited each payment into an aaps bank account and then remitted it either in cash or by check to david he remitted at least dollar_figure to david or dgps dur- ing demand for aaps’ services declined sharply in as the financial crisis took its toll in an effort to supplement his income petitioner began a venture in which he sold sandwiches from a trailer petitioner drove the trailer to several events including a renaissance fair and the san diego street fair each of which required vendors to pay an admission fee of at least dollar_figure petitioner never sold enough sandwiches to recoup the admission fees--not to mention the cost of fuel licenses and sandwich supplies--and abandoned this activity after eight months during the years in issue petitioners owned real_property in fontana cali- fornia the fontana property consisted of a house and a big_number square-foot de- tached garage petitioners used the garage to store infrequently used possessions including obsolete pool-building supplies personal effects and two antique cars petitioners did not regularly visit the fontana property but were on account of the neighborhood in which it was located reluctant to leave it unattended they accordingly turned to tony heathcoat one of petitioner’s business associ- ates who agreed to reside at and oversee the fontana house in lieu of paying rent in early mr heathcoat moved to nevada for medical treatment petitioners were not aware of his departure and a group of itinerants moved into the fontana house it promptly fell into disrepair 2the surname of this individual is unclear from the record petitioner testi- fied that he regularly purchased pvc pipe from a business_associate named tony heathcliff however various checks in the record were issued to tony heathcoat for pvc pipe a police report and insurance claim refer to tony heathcoat as the caretaker of the fontana property 3respondent has not alleged that mr heathcoat’s services constituted rental income to petitioners in date david drove past the fontana property and noticed that the garage door was ajar he entered the garage and discovered that many of peti- tioners’ items including the antique cars were missing david reported the inci- dent to petitioners and to the fontana police department fpd petitioner subse- quently submitted to the fpd a 37-page list of items that he believed had been stolen in total he reported as missing approximately big_number items including vend- ing machines stoves radio-controlled toy cars and tools that he had inherited from his father the fpd conducted several interviews and prepared a detailed re- port of its findings as of the time of trial however it had not determined who was responsible for the theft and had recovered only a few of the missing items petitioners maintained homeowners’ insurance on the fontana property they purchased their policy--which carried a liability limit of dollar_figure--from the allstate indemnity co allstate after learning of the theft petitioner filed a claim for reimbursement with allstate and estimated that the stolen property had a fair_market_value of dollar_figure petitioners pursued their insurance claim throughout and for several years thereafter allstate ultimately denied their claim in finding that peti- tioners had subjected their property to an increase in hazard by entrusting it to a caretaker that petitioners should have converted their policy from homeowners’ insurance to landlord’s insurance and that in any event landlord’s insurance would not have covered petitioners’ personal items stored in the garage petitioners jointly filed form sec_1040 u s individual_income_tax_return for the years in issue petitioners’ and returns were untimely their return was timely filed each return attached a schedule c relating to aaps the irs selected petitioners’ and tax returns for exami- nation and issued petitioners a notice_of_deficiency the notice_of_deficiency determined that petitioners had understated aaps’ gross_receipts for and disallowed various expense deductions relating to aaps disallowed an nol and theft_loss deduction claimed on their return partially disallowed a home mortgage interest_deduction claimed for increased petitioners’ home mortgage interest_deduction for deter- mined that petitioners had failed to report retirement distributions for and determined additional tax for early retirement withdrawals in and determined that petitioners had failed to report interest_income for determined a sec_6662 accuracy-related_penalty for each year and de- termined sec_6651 late-filing additions to tax for and 4it is not clear whether petitioners reported any income or expenses attribut- able to the food trailer on their return petitioners did not receive the notice_of_deficiency and did not file a petition with this court respondent thereupon assessed the deficiencies penalties and additions to tax shown on the notice_of_deficiency and issued petitioners a levy no- tice they timely requested a cdp hearing at the hearing they challenged only the liabilities underlying the levy notice the settlement officer assigned to their case sustained the proposed levy and issued petitioners a notice_of_determination they timely petitioned the court before trial petitioners submitted to respondent what they called a pro for- ma return for each year in issue these returns which the irs did not process were essentially amended returns and we will refer to them as such on sched- ules c relating to aaps the amended returns reported the following item gross_receipts returns and allowances cost_of_goods_sold total expenses profit loss dollar_figure dollar_figure dollar_figure -0- -0- -0- big_number big_number big_number big_number big_number -0- -0- big_number big_number the aaps expenses reported on the amended schedule c for were expense advertising car and truck contract labor depreciation sec_179 insurance interest legal professional services office expense rent lease supplies travel utilities other expenses total amount dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number petitioners’ amended_return for claimed an nol deduction of dollar_figure their amended_return for claimed an nol deduction of dollar_figure and re- ported a dollar_figure theft_loss in a stipulation of settled issues the parties agreed that petitioners were lia- ble for late-filing additions to tax for and that petitioners were not lia- ble for any accuracy-related_penalties and that petitioners’ amended returns-- which conceded many of the adjustments listed in the notice of deficiency--were generally accurate they reserved the following issues for trial whether peti- tioners had understated aaps’ gross_receipts for whether the sum of aaps’ cost_of_goods_sold cogs and expenses for and exceeded dollar_figure dollar_figure and dollar_figure respectively whether petitioners were entitled to a theft_loss deduction for and whether petitioners were entitled to an nol deduction for or at the close of trial the court ordered one round of seriatim briefs in their answering brief petitioners conceded that for they had understated aaps’ gross_receipts in the amount alleged by respondent petitioners further conceded that the sum of their schedule c expenses and cogs for and did not exceed dollar_figure and dollar_figure respectively viz the floor amounts allowed in the stipulation of settled issues thus the only schedule c expenses remaining in dispute are those reported for i standard of review and burden_of_proof opinion sec_6330 does not prescribe the standard of review that this court should apply in reviewing an irs administrative determination in a cdp case but our case law tells us what standard to adopt where the validity of the under- 5the parties stipulated that petitioners were entitled to total sched- ule c cost_of_goods_sold and expenses in the stated amounts but that the total amount of those items remain ed in dispute in effect the stipulation estab- lished a floor for these items but reserved for trial whether petitioners could sub- stantiate larger amounts lying liability is not at issue the court reviews the irs’ determinations for abuse_of_discretion 114_tc_176 where as here the underlying liability is properly at issue we review the irs’ determinations de novo ibid a taxpayer may dispute his underlying liability in a cdp case only if he did not receive a notice_of_deficiency or otherwise have an opportunity to contest that liability sec_6330 the taxpayer must raise his underlying liability dur- ing his cdp hearing by challenging and presenting evidence relating to the under- lying liability see sec_301_6330-1 q a-f3 proced admin regs the taxpayer must also contest his underlying liability in his petition rule b the parties agree that petitioners did not receive the notice_of_deficiency for the years in issue and that they properly challenged their underlying liabilities during their cdp hearing and in their petition we will review those liabilities de novo the irs’ determinations in a notice_of_deficiency are generally presumed correct and taxpayers bear the burden of proving them erroneous rule a 290_us_111 petitioners do not contend--and could not plausibly contend--that the burden_of_proof shifts to respondent under sec_7491 as to any issue of fact ii schedule c expenses sec_162 allows a taxpayer to deduct all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade or busi- ness a necessary expense is one that is appropriate and helpful to the taxpay- er’s business an ordinary_expense is one that is common or frequent in the type of business in which the taxpayer is engaged 308_us_488 welch v helvering u s pincite personal living and family expens- es are generally not deductible sec_262 deductions are a matter of legislative grace taxpayers must prove their entitlement to deductions allowed by the code and substantiate the amounts of any deductions claimed rule a 503_us_79 sec_1_6001-1 income_tax regs they also must produce records sufficient to enable the irs to determine their correct liabilities sec_6001 sec_1_6001-1 income_tax regs the failure to keep and present such records weighs heavily against a taxpayer’s attempted proof rogers v commissioner tcmemo_2014_141 108_tcm_39 if a taxpayer with inadequate business records proves that he paid certain expenses but cannot substantiate the exact amount the court may in appropriate cases estimate the amount allowable 39_f2d_540 2d cir key carpets inc v commissioner tcmemo_2016_ 111_tcm_1126 but the court is not required to guess at a number rather we must have some basis upon which an estimate may be made 94_tc_337 85_tc_731 in making an estimate under the cohan_rule the court bear s heavily upon the taxpayer whose inexactitude is of his own mak- ing cohan f 2d pincite sec_274 imposes strict substantiation requirements for deductions claimed for among other things listed_property listed_property includes any passenger_automobile sec_280f no such deduction is allowed un- less the taxpayer substantiates by adequate_records or by sufficient evidence cor- roborating his statements the amount time place and business_purpose of each expenditure sec_274 sec_1_274-5t b and c temporary income_tax regs fed reg date a court may not apply the cohan_rule to approximate expenses covered by sec_274 50_tc_823 aff’d per curiam 412_f2d_201 2d cir a advertising expenses petitioners reported on their amended schedule c advertising expens- es of dollar_figure at trial they explained that these expenses were for several phone numbers used by aaps for aaps’ website and for purchasing online advertise- ments they identified on aaps’ bank account statements debits relating to these items respondent in his post-trial brief conceded that petitioners had substantiat- ed dollar_figure of advertising expenses after carefully parsing the bank account state- ments we conclude that petitioners have not substantiated advertising expenses beyond those conceded by respondent petitioners are therefore entitled to an ad- vertising expense deduction of dollar_figure for b car and truck expenses petitioners reported on their amended schedule c car and truck ex- penses of dollar_figure petitioners did not discuss these expenses at trial or on brief the only clue as to their origin is a statement included with petitioners’ amended_return which cites expenses for fuel and repairs for two vehicles used by aaps petitioners produced no mileage logs receipts or other substantiation for these ex- penses and did not demonstrate that the vehicles listed on their return were ex- cepted from the heightened substantiation requirements of sec_274 see secs d 280f d b accordingly they are not entitled to any deduction for car and truck expenses c contract labor expenses petitioners reported on their amended schedule c contract labor ex- penses of dollar_figure petitioners submitted evidence to substantiate payments of dollar_figure by check these checks included a dollar_figure check issued on date and dollar_figure of checks issued to david or dgps respondent contends that the checks referenced in the previous sentence do not give rise to a deduction and we agree because the dollar_figure check was issued in it cannot generate a deduction for see sec_162 cain-white co v commissioner tcmemo_1978_438 37_tcm_1829 and because dgps was not a subcontractor to aaps checks issued to it or to david on its behalf were not ordinary and necessary expenses of aaps’ business and hence were not deduct- ible we therefore find that petitioners are entitled to a deduction for contract la- bor of only dollar_figure dollar_figure dollar_figure dollar_figure 6petitioners assert that they paid another dollar_figure of contract labor expenses by cash and credit card but they produced no credit card statements invoices or other documents corroborating this assertion that assertion in any event is con- tradicted by petitioner’s testimony at trial when he estimated that he paid of aaps’ contract labor expenses by check during the years in issue d depreciation sec_179 expenses petitioners reported on their amended schedule c depreciation and sec_179 expenses of dollar_figure this deduction relates to two vehicles used by aaps respondent in his post-trial brief conceded these expenses in full we accordingly conclude that petitioners are entitled to a deduction of dollar_figure for de- preciation e insurance expenses petitioners reported on their amended schedule c insurance expenses of dollar_figure petitioners did not explain these expenses at trial or present evidence to substantiate them we accordingly conclude that they are not entitled to any de- duction for insurance expenses f interest_expenses petitioners reported on their amended schedule c interest_expenses of dollar_figure petitioners conceded these expenses at trial explaining that their tax pre- parer had incorrectly reported their home mortgage interest as a business_expense we accordingly conclude that they are not entitled to any schedule c deduction for interest g legal and professional services expenses petitioners reported on their amended schedule c legal and profes- sional service expenses of dollar_figure respondent in his post-trial brief conceded this deduction in full we accordingly conclude that petitioners are entitled to a de- duction of dollar_figure for legal and professional services h office expenses petitioners reported on their amended schedule c office expenses of dollar_figure respondent in his post-trial brief conceded this deduction in full we ac- cordingly conclude that petitioners are entitled to a deduction of dollar_figure for office expenses i rent or lease expenses petitioners reported on their amended schedule c expenses of dollar_figure for renting or leasing business property petitioners did not explain these expenses at trial or substantiate them we accordingly conclude that they are not entitled to any deduction for rent or leasing expenses j supplies expenses petitioners reported on their amended schedule c expenses of dollar_figure for supplies they produced at trial no documentation substantiating these ex- penses nor did they explain what supplies aaps required or where those supplies were purchased respondent nevertheless conceded in his post-trial brief that petitioners were entitled to a deduction of dollar_figure for supplies we conclude that they are entitled to a deduction in the amount respondent conceded k travel_expenses petitioners reported on their amended schedule c travel_expenses of dollar_figure petitioners did not explain these expenses at trial or present any documen- tation substantiating them we accordingly conclude that they are not entitled to any deduction for travel_expenses for l utilities expense petitioners reported on their amended schedule c utilities expense of dollar_figure petitioners did not explain this expense at trial or present any documenta- tion substantiating it we accordingly conclude that they are not entitled to a de- duction for utilities expense m other expenses petitioners reported on their amended schedule c other expenses of dollar_figure these expenses were allegedly incurred for permits bank fees telephone tools and vehicular equipment petitioners made no attempt to substantiate these expenses at trial or on brief in any event the telephone ex- penses would appear to duplicate the advertising expenses reported elsewhere on petitioners’ return see supra p respondent in his post-trial brief conceded dollar_figure of the claimed expenses--namely dollar_figure for permits dollar_figure for tools and dollar_figure for bank fees we conclude that petitioners are entitled to a deduction for other expenses in the amounts respondent conceded n conclusion the expenses substantiated by petitioners or conceded by respondent total dollar_figure this amount is less than the dollar_figure floor to which respondent in the stipulation of settled issues agreed that petitioners for were entitled we accordingly expect that the rule_155_computations will reflect schedule c adjust- ments to income and deductions for cogs and business_expenses respectively in the total amount of dollar_figure for 7in their post-trial brief petitioners argue that they substantiated dollar_figure more in advertising expenses and dollar_figure more in subcontractor expenses than respondent conceded according to petitioners they should thus be entitled to schedule c deductions of dollar_figure viz the dollar_figure floor allowed in the sti- pulation of settled issues dollar_figure dollar_figure petitioners are improperly trying to have it both ways the stipulation did not state what expenses petitioners had substantiated rather it left that issue for trial providing that petitioners would be afforded at least dollar_figure of expenses for regardless of their proof at trial although petitioners at trial substantiated more expenses in two expense categor- ies than conceded by respondent they struck out in most other expense categories overall the expenses they substantiated at trial were dollar_figure less than respon- dent has allowed they should be grateful for his generosity iii theft_loss deduction sec_165 permits a deduction for losses sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise in the case of an indivi- dual a loss is deductible under sec_165 only if the loss is incurred_in_a_trade_or_business is incurred in a transaction entered into for profit or arise s from fire storm shipwreck or other_casualty or from theft sec_165 theft is broadly defined to include larceny embezzlement and robbery sec_1_165-8 income_tax regs see 61_tc_354 aff’d 540_f2d_448 9th cir in order to deduct a theft_loss the taxpayer must prove the fair market val- ue of the stolen property before the theft and the adjusted_basis of the property sheridan v commissioner tcmemo_2015_25 109_tcm_1130 sec_1_165-8 income_tax regs providing that the amount of a theft_loss de- duction shall be determined consistently with the manner prescribed in sec_1_165-7 for determining the amount of casualty_loss to prove fair_market_value the tax- payer generally must supply a competent appraisal of the stolen property sec_1_165-7 income_tax regs the appraisal must recognize the effects of any general market decline affecting the property so that any deduction will be limited to the actual loss resulting from damage to the property ibid adjusted basis is computed as if the taxpayer had sold or otherwise_disposed_of the stolen property see id para b ii a theft_loss is usually treated as sustained in the tax_year in which the tax- payer discovers such loss sec_165 sec_1_165-1 income_tax regs but if there is a pending claim for reimbursement with respect to the loss no por- tion of the loss is treated as sustained until it can be ascertained with reasonable certainty whether or not such reimbursement will be received sec_1 d i income_tax regs whether a reasonable_prospect_of_recovery ex- ists with respect to a claim for reimbursement of a loss is a question of fact id para d i if a taxpayer contends that the year of loss is fixed by his aban- donment of the claim for reimbursement he must be able to produce objective evi- dence of his having abandoned the claim such as the execution of a release ibid the parties agree that petitioners suffered a theft at the fontana property during they disagree however as to whether the theft entitles petitioners to a deduction under sec_165 for at least three reasons we conclude that peti- tioners are not so entitled first petitioners did not offer a competent appraisal of the stolen proper- ty see sec_1_165-7 income_tax regs and they otherwise failed to estab- lish its fair_market_value petitioner testified that he determined the fair market values of the missing items by finding similar items on auction websites but petitioners’ failure to enter the auction listings into evidence prevents us from evaluating how closely the auction prices match the values petitioners proffered see manning v commissioner tcmemo_1980_159 40_tcm_298 similarly petitioners did not demonstrate that they were sufficiently familiar with the fair market values of the missing items such as the antique cars for us to rely on their estimates see tatham v commissioner tcmemo_1979_ 38_tcm_848 many of the values petitioners proffer--eg valuing three copper kitchen pots at dollar_figure--seem implausible on their face see sykes v commissioner tcmemo_2010_84 99_tcm_1351 aff’d 479_fedappx_90 9th cir corby v commissioner tcmemo_1980_96 40_tcm_21 second petitioners presented no evidence such as receipts demonstrating the missing items’ costs or adjusted bases many of the missing items constituted equipment and supplies relating to aaps’ pool-construction business it would appear judging from petitioners’ returns for the years in issue that they elected to expense many of these items on prior year returns with respect to such items they would have adjusted bases of zero see sec_179 sec_1_179-1 income_tax regs petitioners presented no evidence on this point finally we are not convinced that the recovery petitioners sought with re- spect to their insurance claim was so unlikely that they could claim a deduction for they had a pending claim for reimbursement from allstate throughout and they spent the next six years pursuing that claim petitioners have not carried their burden of proving that they had no reasonable_prospect_of_recovery on this claim at year-end see sec_1_165-1 income_tax regs we accordingly sustain respondent’s disallowance of the theft_loss deduction iv nol deductions a taxpayer may generally deduct as an nol for a taxable_year an amount equal to the sum of the nol carryovers and carrybacks to that year sec_172 a taxpayer claiming an nol deduction must file with his return a concise state- ment setting forth the amount of the nol deduction claimed and all mater- ial and pertinent facts relative thereto including a detailed schedule showing the computation of the nol deduction sec_1_172-1 income_tax regs petitioners bear the burden of establishing both the existence of nols for prior or subsequent years and the amount of the nol that may properly be carried to the 8petitioners contend that even if they had a reasonable_prospect_of_recovery on their insurance claim in they were nevertheless entitled to claim a deduc- tion for the excess of the stolen items’ value over their policy limit see sec_1_165-1 income_tax regs having found that petitioners failed to estab- lish the items’ fair market values or bases we reject this contention year in issue see rule a 115_tc_605 petitioners’ and amended returns claimed nol deductions of dollar_figure and dollar_figure respectively although petitioners did not attach to their amended returns a statement describing the nol deductions they explained in their post-trial brief that the nol deductions originated from the theft_loss that petitioners had claimed for because petitioners are not entitled to a theft_loss deduction they are not entitled to corresponding nol deductions to reflect the foregoing decision will be entered under rule
